t c memo united_states tax_court george e and gloria tschetschot petitioners v commissioner of internal revenue respondent docket no filed date r disallowed losses in excess of ps’ winnings from gambling and determined both a deficiency and a penalty for substantial_understatement for after conceding that h’s net gambling_losses were not properly deductible ps argued that as a professional tournament poker player w’s net losses should be treated the same as those of any other professional sport participants held w’s net gambling_losses are not exempt from the limitations of sec_165 i r c held further we leave for the parties to determine as part of their computations under rule tax_court rules_of_practice and procedure whether there was a substantial_understatement for the taxable_year in issue if so ps are liable for the accuracy- related penalty gloria tschetschot pro_se j anthony hoefer for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure as well as an accuracy-related_penalty for a substantial_understatement_of_income_tax of dollar_figure the grounds for the deficiency were the limitations of sec_165 as applied to gloria tschetschot’s mrs tschetschot professional tournament poker playing and george e tschetschot’s mr tschetschot status as a nonprofessional gambler at trial petitioners conceded that mr tschetschot was not a professional gambler but argued that mrs tschetschot’s professional tournament poker playing is not gambling and thus not subject_to the limitations of sec_165 on losses from gambling respondent conceded that mrs tschetschot’s business_expenses related to her professional gambling activity were deductible thus the two issues for decision are whether mrs tschetschot’s tournament poker losses are limited by sec_165 to the amount of her tournament poker winnings and unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure whether a penalty under sec_6662 for a substantial_understatement_of_income_tax is appropriate findings_of_fact at the time the petition was filed petitioners resided in cedar rapids iowa mrs tschetschot is a database project engineer she was also a professional tournament poker player in mr tschetschot is not a professional gambler but occasionally plays slot machines and blackjack while accompanying his wife on her poker tournament trips tournament poker is somewhat different from live-action poker a poker tournament consists of a series of individual events hosted by a casino and it can last anywhere from several days to weeks unlike live-action poker tournament participants cannot exit the game by cashing out partway through the tournament tournaments are played until there is one player left with all of the chips all tournaments have a buy-in or entrance fee that is paid_by the tournament participants to the tournament organizer a portion of this amount is an administrative fee kept by the casino hosting the event and the remainder goes directly into the prize fund pot that will ultimately be paid out to the respondent stipulated this fact for purposes of this case only there are no substantiation issues in this case tournament’s winners no portion of the administration fee is included in the prize fund and the entire prize fund is dispersed to winning participants the buy-in may or may not correlate dollar-for-dollar with the amount of chips received at the start of the tournament and the chips themselves have no intrinsic monetary value although re-buys are sometimes allowed tournament play contemplates that each player has only a fixed number of chips and that each player begins the tournament with the same number of chips when a player runs out of chips he or she is out of the game cash prizes are awarded to a predetermined number of finishing places in the tournament because of the buy-in system the only monetary loss a tournament participant may incur will be the amount of the buy-ins and any re-buys the participant might make no participant will be able to bet--or subsequently lose--any greater amount similar to live-action poker however a player’s tournament success depends on a combination of both luck and skill a player might have a decent hand but as kenny rogers tells us in the gambler he or she would still have to know when to hold ‘em know when to fold ‘em know when to walk away and know when to run to actually be a success a court in england recently had the opportunity to decide whether texas hold ‘em was a game of chance or a game of skill and the jury decided on the former see http news bbc co uk hi england london stm for the taxable_year in issue mrs tschetschot earned approximately dollar_figure in wages she also participated in nine poker tournament series winning in excess of dollar_figure mrs tschetschot claimed a net_loss of dollar_figure from her professional gambler activity in on her schedule c profit or loss from business mr tschetschot claimed a net_loss of dollar_figure from his professional gambler activity in on his schedule c respondent determined a deficiency of dollar_figure based on the view that the deductions claimed by petitioners related to their gambling activities were not appropriately schedule c deductions but rather deductions allowable on schedule a itemized_deductions but only to the extent of petitioners’ winnings respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure at trial petitioners conceded the issue as to mr tschetschot but disputed the determination as to mrs tschetschot respondent conceded mrs tschetschot’s status as a professional as well as the corresponding treatment of certain expenses related to her professional gambling activity the amount of mrs tschetschot’s stipulated winnings totals dollar_figure whereas she reported only dollar_figure respondent discusses this discrepancy in his posttrial brief by saying that respondent did not adjust this discrepancy because the unreported winnings would have been offset by allowance of losses that were disallowed respondent maintains that sec_165 limits mrs tschetschot’s losses and that petitioners remain liable for an accuracy-related_penalty petitioners contend that mrs tschetschot’s professional tournament poker playing activity is more properly classified as entertainment and professional sports than professional gambling and should bear the resulting tax treatment ie that her net_loss should not be limited by sec_165 restricting losses from wagering activities petitioners also contend that they do not meet the threshold_amount for the imposition of an accuracy-related_penalty based on a substantial_understatement_of_income_tax i tournament poker5 opinion central to petitioners’ contention is the thesis that tournament poker unlike other types of poker is not a wagering activity the term wagering has different meanings depending on the context in which the term is used more often than not and as it is used in the internal_revenue_code the term is synonymous with gambling the issue related to tournament poker is essentially legal in nature accordingly we decide it without regard to the burden_of_proof the legislative_history of sec_23 of the revenue act of ch tit i 48_stat_680 subsequently continued congress has made a policy decision such that while sec_165 generally allows losses to be deducted from gross_income l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_165 see also sec_165 however neither the internal_revenue_code nor the regulations define what constitutes a wagering activity when a term is not defined we must apply the term’s plain obvious and rational meaning 103_tc_285 n affd 65_f3d_329 3d cir see also 762_f2d_1369 9th cir according to the dictionary a wager is defined as something risked or staked on an uncertain event or a bet random house college dictionary similarly to wager is continued redesignated sec_23 by the revenue act of ch 52_stat_461 and then continued as such in the code until enacted as sec_165 in the code uses the terms wagering and gambling interchangeably sec_165 applies to both professional and recreational gamblers see eg 762_f2d_1369 9th cir 16_tc_1214 heidelberg v commissioner tcmemo_1977_133 one of the consequences to professional gamblers is that the loss carryover provisions of sec_172 are unavailable for amounts attributable to wagering activity that is not an issue in this case as mrs tschetschot had other income to absorb her expenses properly deductible as a professional one of the consequences to nonprofessionals is that they may only deduct gambling_losses if they itemize deductions on their tax returns sec_62 see also heidelberg v commissioner supra defined as something risked or staked on an uncertain event bet the act of betting random house college dictionary courts have often had to differentiate between wagering and related activities on the one hand and those activities not falling into that category on the other see eg 976_f2d_975 5th cir tokes paid as tips to casino dealers are not gains from wagering transactions 16_tc_1214 betting on horse races is wagering libutti v commissioner tcmemo_1996_108 gambler’s receipt of complimentary goods from a casino was sufficiently tied to gambling participation that they were gains from wagering transactions whitten v commissioner tcmemo_1995_508 expenses_incurred to be a contestant on wheel of fortune were not wagering expenses heide v commissioner 2_bta_451 playing bridge for stakes is wagering however courts have routinely held that poker is a wagering activity see eg boyd v united_states supra but here petitioners ask us to treat tournament poker differently than other kinds of poker after a careful review of the record it is clear that while there are differences between tournament poker and other types of poker none rise to the level of meaningful substantive the most significant difference is that unlike playing in a live-action poker game when one buys into a tournament game continued differences that would warrant different tax treatment under the current internal_revenue_code a tournament poker as a sporting event petitioners argue that tournament poker is conducted in much the same way as other professional sporting tournaments participants pay an entry fee and compete to win prizes through their good fortune and superior skill but simply because a sport or activity is played or conducted in a tournament setting does not transform the underlying activity into something different tournament poker play much like live-action poker necessitates the use of the word bet or wager even to describe how the game is played petitioners argue that the usage of the word bet in this context is insignificant the court sees it differently betting is so intrinsic to poker that it is nearly impossible to avoid using a word that implies gambling in any way continued each player receives the same fixed amount of chips the game is played and when a player runs out of chips the player is out of the tournament the playing continues until one player has all of the chips it may take a different skill set to play tournament poker because no endless stream of funds is available and endurance is a crucial factor to a participant’s success similarly a casino’s decision to issue a form w2-g certain gambling winnings or a form 1099-misc miscellaneous income does not affect the nature of the winnings for tax purposes when discussing the topic bets are placed on each hand and each round of betting has consequences whether or not the chips being used to make these bets have immediate and tangible monetary value does not change the fact that the players are still placing bets hoping to win this is true even in a tournament setting petitioners agree that the first poker tournaments held were in fact wagering events for example in those early games each participant put up dollar_figure and received dollar_figure in chips the fact that the chips being used to place bets in tournament poker today only bear some fractional relationship to the dollar values of the prizes and or entry fees does not change the basic nature of the game as a wagering activity b professional tournament poker as a business petitioners also raise an equal protection argument and argue that there is no valid reason to treat tournament poker differently for tax purposes from tournament golf or tennis petitioners argue that the benefits of being able to offset exaggerated income from very successful years by losses sustained in less successful years should be available to professional tournament poker players as much as they are to other professions congress made a policy decision to treat businesses based on wagering activities differently in the absence of congressional action we are not free to correct any perceived unfairness stemming from a rationally based policy choice in valenti v commissioner tcmemo_1994_483 the court noted that treating businesses based on wagering and gambling differently from other businesses is a rational differentiation and not one that rises to the level of being violative of due process or equal protection see also 301_us_548 holding that congress like the states has the freedom to tax businesses differently thus it has been held a classification that differentiates the business of gambling from other business has a rational basis and when subjected to judicial scrutiny it must be presumed to rest on that basis if there is any conceivable state of facts which would support it valenti v commissioner supra quoting 301_us_495 ii substantial_understatement of tax with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a 290_us_111 sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax sec_6662 an understatement is the amount by which the correct_tax exceeds the tax reported on the return sec_6662 the understatement is substantial if it exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 and ii sec_6664 provides that no penalty shall be imposed if the taxpayer demonstrates that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the facts and circumstances of the situation and includes an honest misunderstanding of fact or law sec_1_6664-4 income_tax regs insofar as mr tschetschot is concerned petitioners have not demonstrated either good_faith or that there was reasonable_cause for their position as to mrs tschetschot petitioners were clearly aware of the mandate of sec_165 their wish that it be inapplicable to tournament poker does not constitute the type of misunderstanding contemplated by the statutes or the regulations an understatement is reduced by the portion of the understatement that is attributable to the tax treatment of an item for which there is substantial_authority or with respect to which there is adequate_disclosure and a reasonable basis see sec_6662 sec_1_6662-4 income_tax regs however no substantial_authority exists to support petitioners’ position as to either the inapplicability of sec_165 to tournament poker or mr tschetschot’s status as a professional gambler substantial_authority exists for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs types of authority on which a taxpayer may rely include the internal_revenue_code and regulations revenue rulings and procedures technical_advice memoranda and private letter rulings see sec_1_6662-4 income_tax regs additionally whether or not there was adequate_disclosure there is no reasonable basis to support petitioners’ position on tournament poker given the clear mandate of sec_165 and the existing caselaw interpreting it accordingly we are not permitted to make a reduction in the understatement attributable to respondent’s determination on that issue in view of respondent’s concession that mrs tschetschot’s expenses are deductible it is unclear whether there exists a substantial_understatement_of_income_tax we therefore leave for the parties to determine as part of the rule computation whether there was in fact a substantial_understatement for the taxable_year in issue if a substantial_understatement exists for the year in issue petitioners are liable for the accuracy- related penalty iii conclusion the moral climate surrounding gambling has changed since the tax provisions concerning wagering were enacted many years ago not only has tournament poker become a nationally televised event but casinos or lotteries can be found in many states further the ability for the internal_revenue_service to accurately track money being lost and won has improved and some of the substantiation concerns particularly for professionals no longer exist that said the tax_court is not free to rewrite the internal_revenue_code and regulations we are bound by the law as it currently exists and we are without the ability to speculate on what it should be accordingly we hold that tournament poker is a wagering activity subject_to the limitations of sec_165 to reflect the foregoing decision will be entered under rule
